Title: To James Madison from William Eaton, 19 October 1801
From: Eaton, William
To: Madison, James


					
						Sir.
						Tunis 19th. Oct. 1801
					
					The Tunisians have broken their truce with Portugal and three days ago six corsaires mounting in all one hundred and twentysix guns carrying one thousand and six hundred men, sailed for that coast.  This desperate measure adds proof to the statement often presented that these regencies are in dispair of game  Algiers has not sent a cruiser to sea this season.  Tripoli has made a crusade against Americans.  Tunis till this moment has lain on her oars projecting pretext to brake with somebody.  Had not our squadron appeared it is most probable this expedition would have run upon us, as may be presumed to have been the intention of this Bey from the tenor of his treatment early in the season, extraordinary exactions generally being a precursor to outrage.  We shall ultimately have the whole of these regencies on our hands except we leave Tripoli an awful monument of the danger of provoking our vengeance.  Their present pacific posture is only a suspense of operations until they shall see the issue of this suit.  We have no effectual remedy against this piracy fever but balls and bayonets, gold and silver being only a sort of palliative.  England and France cover the coasts and islands of the Mediterranean, but will offer no succour to our commerce here.  In a letter to Hon. Mr. Lyman, which for various reasons I take the liberty to pass open through the department of State, I have stated my apprehensions on this subject at some length.  If Government resolve to push the war to final issue next summer an idea suggests itself that it would be best to keep the ships now here continued on this service.  Having walked the ground over they are better prepared for the race.  Any prolongation of the war might operate essential prejudices to U. S.: for if by tardy operations we give time to the other regencies to collect their understanding we risque to have them as enemies in a common cause with Tripoli.  A coup de grace to the latter would be a death stroke to the projects of the others. The copy of an official communication from the Swedish Consulate, A. of the inclosures, has been recieved since I wrote to Mr. Lyman. Extract of a letter to Mr. OBrien, inclosure B, is forwarded to show to Govt. how much we differ in opinion on the subject of the force necessary to terminate the war.  He will have a cordon of frigates from Gibr. to Mahon.  They would be equally necessary from Gibr: to America!  In all his opinions on the provisions for and consequences of the war he seems to betray ignorance or design.  Before I knew that he expected a successor I could resolve all his arguments on the subject into a fear he entertained that a rupture would obstruct the operations of his commerce with the Jew house.  I can no other way account at present for the obstacles he would raise to the prosecution of the war but from the desire he feels of being consistent with himself.  I hope his successor will be an American.  I do not hesitate to allege that the most essential communications of Mr. OBrien relative to Barbary in General are gross misrepresentations calculated to bewilder and decieve rather than to instruct: and it is not uncharitable to believe that these misrepresentations are rather the effect of speculative views than of ignorance.  Nothing could have been more erroneous and absurd than the insinuation that the Jews at Algiers have control in Tunis; and, as it respects foreign intercourse, the same remark applies to the Dey himself.  These Regencies, in their operations abroad, are as independent of and disconnected with each other, as are the different states of Europe.  If this assertion require evidence I will produce the Dey’s "Patron Grandi’s" guarantee of our peace with Tripoli.  I have the honor to be, Sir, with perfect respect your Mo. Obed Servt.
					
						William Eaton
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
